SANBORN, Circuit Judge.
I concur in the judgment in this case for the reasons stated in the opinion of the court, and for the further reason that creditors, heirs, and legatees who are citizens of other states are not deprived of their right to maintain and try their suits in the federal courts against administrators, executors, and all other parties who are citizens of the state of the decedent, nor are they barred of their original rights to maintain and to try these suits in the federal courts, by their failure to present their claims to the state courts as provided by the administration statutes of the states. Suydam v. Broadnax, 14 Pet. 67, 74, 10 L. Ed. 357; President, etc., v. Vaiden, 18 How. 503, 507, 15 L. Ed. 472; Borer v. Chapman, 119 U. S. 587-589, 7 Sup. Ct. 342, 30 L. Ed. 532; Lawrence v. Nelson, 143 U. S. 215, 224, 12 Sup. Ct. 440, 36 L. Ed. 130; Payne v. Hook, 7 Wall. 425, 430, 19 L. Ed. 260; Arrowsmith v. Gleason, 129 U. S. 86, 98, 9 Sup. Ct. 237, 32 L. Ed. 630; Johnson v. Waters, 111 U. S. 640, 667, 4 Sup. Ct. 619, 28 L. Ed. 547; Hayes v. Pratt, 147 U. S. 557, 570, 13 Sup. Ct. 503, 37 L. Ed. 279; Byers v. McAuley, 149 U. S. 608, 621, 13 Sup. Ct. 906, 37 L. Ed. 867; Hyde v. Stone, 20 How. 170, 175, 15 L. Ed. 874; Hess v. Reynolds, 113 U. S. 73, 76, 5 Sup. Ct. 377, 28 L. Ed. 927.